Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”), dated March 6,
2017, is entered into by you, Alan J. M. Haughie, on behalf of yourself, your
heirs, executors, administrators, successors, assigns (collectively, “you”) and
The ServiceMaster Company, LLC, on behalf of itself, subsidiaries, parent
companies, affiliated entities, predecessors, successors, assigns, and their
respective officers, directors, employees, insurers and agents (collectively,
“Company” or “ServiceMaster”).  In consideration of the mutual covenants in this
Agreement, the parties hereby agree as follows:

1.Separation from Employment.  You have resigned your position as chief
financial officer of ServiceMaster, effective on the close of business February
24, 2017.  You resign your employment with the Company, effective March 15, 2017
(“Separation Date”), and will no longer hold any other officer or director
position with ServiceMaster or any of its subsidiaries or affiliated
entities.  You will continue to be paid your current base salary and benefits
through your Separation Date in accordance with ServiceMaster’s normal payroll
practices.

2.Severance Benefits.  In exchange for your promises as set forth in this
Agreement and subject to your compliance with the terms and conditions hereof,
ServiceMaster agrees to provide you with the following severance pay:

a.Monthly Salary.  You will receive payments totaling $575,000, which equals 12
times your current monthly base salary (the “Monthly Salary”);

b.ABP Bonus.  You will be receive a bonus payout (the “ABP Bonus”) under The
ServiceMaster Annual Bonus Plan (“ABP”) for the 2016 Plan year in the amount of
$277,725, which will be paid on March 15, 2017, subject to the terms and
conditions of the ABP;

c.Target Bonus.  You will receive payments totaling $402,500 (the “Target
Bonus”), which equals your target bonus under the ABP for the 2017 Plan year;

d.COBRA Premiums.  A one‑time lump sum payment equal to your COBRA premiums for
12 months based on your current benefit elections.  You will receive this
payment on the first practicable payroll date after the Effective Date (as
defined in Section 19 below).

The Monthly Salary and the Target Bonus will be aggregated as a single sum and
paid in 12 equal monthly installments over a 12‑month period, starting on the
first practicable payroll date after the Effective Date.  All compensation
contemplated by this Agreement will be subject to applicable payroll taxes,
income taxes and other authorized withholdings and deductions.

Except as otherwise expressly specified in this Agreement, the compensation set
forth in paragraph 2 above represents all of the amounts you will be entitled to
receive from the Company and you will not be paid any other compensation or
benefits.  In addition to any other remedies which may be available at law, the
Company may suspend, cancel and/or seek the refund of any compensation
contemplated by this Agreement upon any violation by you of any representation,
warranty or covenant set forth herein.



--------------------------------------------------------------------------------

 

 

 

3.Outplacement.  You will be eligible for executive‑level outplacement services
with a third party vendor for a period of 12 months, subject to the terms and
conditions of ServiceMaster’s outplacement program.  If you wish to initiate
outplacement services, you must do so no later than 60 days after your
Separation Date by calling 1‑877‑700‑7220, ext. 888 or go to
www.lhh.com/register.

4.Other Benefits.  Upon separation of employment, you may be eligible for payout
or benefits under the following policies, compensation plans and benefit plans,
even if you do not sign this Agreement:

a.Group Health Insurance.  If you participate in or are eligible to participate
in the ServiceMaster Health and Welfare Benefit Plan, your eligibility to
participate will end on your last day of employment.  You will become eligible
for continuation of coverage under COBRA on the first day following your
Separation Date.  You are solely responsible for the payment of any premiums for
COBRA coverage.

b.Paid Time Off.  You will receive payment for any accrued, unused vacation time
on or before the next pay date following your Separation Date.

c.PSRP.  If you participate in the ServiceMaster Profit Sharing and Retirement
Plan (“PSRP”), your eligibility to participate will end on your Separation
Date.  Any Company match credited to your account will follow the PSRP’s vesting
schedules.  Any amounts to be paid, distributed, rolled over, or held under the
PSRP will be paid, distributed, rolled over, or held in accordance with the
terms of the PSRP and applicable rules and regulations.

d.Stock Plans.  If you participate in any ServiceMaster stock plans, including
the ServiceMaster Employee Stock Purchase Plan, the Amended and Restated
ServiceMaster Global Holdings, Inc. Stock Incentive Plan, as amended and
restated as of October 25, 2012 (“MSIP”), the Amended and Restated ServiceMaster
Global Holdings, Inc. 2014 Omnibus Incentive Plan, as amended and restated as of
April 27, 2015, and/or the ServiceMaster Global Holdings, Inc. Employee Stock
Purchase Plan, any account balances, stock options, restricted stock units or
other equity owned by you as of your Separation Date are subject to the terms
and conditions of the applicable stock plans.  This Agreement does not change
the terms of those plans.

5.Release and Covenant Not to Sue.

a.Release:  In exchange for the consideration provided to you in this Agreement,
you hereby release and forever discharge ServiceMaster, its past and present
parent entities, subsidiaries, divisions, limited partnerships, affiliated
corporations, successors and assigns, as well as their respective past and
present directors, managers, officers, partners, agents, employees, insurers,
attorneys, servants, and each of them, separately and collectively
(“Releasees”), from any and all claims, charges, complaints, liens, demands,
causes of action, obligations, damages and liabilities, known or unknown,
suspected or unsuspected, whether or not mature or ripe (“Claims”), that you
ever had and now have against any of the Releasees, including, but not limited
to, Claims arising out of



2

 

--------------------------------------------------------------------------------

 

 

 

or in any way related to your employment with or separation from the
Company.  This includes, but is not limited to, Claims based on statutes, torts,
contracts and common law, Claims for discrimination, wrongful discharge,
harassment, retaliation, and unpaid wages, Claims arising under Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act (“FLSA”), Family Medical
Leave Act (“FMLA”), the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act, and any other federal, state or local
law or regulation governing the employment relationship.  You understand that
this Agreement includes a release of all known and unknown claims through the
Effective Date.  Notwithstanding the above, you are not waiving (i) any claim
relating to directors' and officers' liability insurance coverage or any right
of indemnification under the Company's organizational documents or otherwise,
(ii) your rights under any retirement plan that is "qualified" under Section
401(a) of the Internal Revenue Code of 1986, as amended, or (iii) your rights to
non-qualified deferred compensation due under any applicable Company plans in
which you have participated.

b.Limitation of Release:  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency, but you agree and understand that you are expressly waiving your
right to monetary compensation or damages thereby if any such agency elects to
pursue a claim on your behalf.  Further, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement
under federal, state or local employment or other laws, such as claims for
workers’ compensation or unemployment benefits or any claims that may arise
after the Effective Date.

c.Covenant Not To Sue.  To the extent that any Claims covered by the scope of
the release herein are not subject to waiver by this Agreement under applicable
law (including, without limitation, any Claims arising under or related to FMLA,
FLSA, and any other local, state or federal statute governing employment and/or
the payment of wages and benefits), you hereby covenant and agree not to sue or
otherwise seek any remedy or other form of relief against any of the Releasees
relating to such Claims.

6.Confidential Information.  You confirm and agree that (a) you have not used or
disclosed any Confidential Information other than as necessary in the ordinary
course of performing your duties as a ServiceMaster employee for the benefit of
ServiceMaster, and (b) you will keep in confidence and trust all Confidential
Information known to you, and will not use or disclose such Confidential
Information without the prior written consent of ServiceMaster.  As used in this
Agreement, “Confidential Information” means ServiceMaster’s trade secrets,
proprietary information and/or other non‑public information relating to
ServiceMaster’s business operations as well as private, proprietary and/or
non¬public information obtained by ServiceMaster from customers, suppliers,
contractors, employees or other third parties.  Nothing in this Agreement shall
preclude you from reporting suspected unlawful activity to any government agency
or providing truthful testimony or information in response to a valid subpoena,
court order or request of any government agency.



3

 

--------------------------------------------------------------------------------

 

 

 

7.Non‑Compete/Non‑Solicitation/Non‑Interference.  While you remain employed by
ServiceMaster and for a period of 12 months following your Separation Date, you
shall not, directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which
ServiceMaster or any subsidiary of ServiceMaster is then conducting business:

a.own, manage, operate, control, participate in, perform services for, or
otherwise carry on, a business similar to or competitive with the business
conducted by ServiceMaster, provided that the foregoing shall not prohibit your
passive ownership of less than 1% of any class of voting securities of a public
or privately‑held company which would otherwise be prohibited under this
Section;

b.solicit the business of any customer of ServiceMaster in competition with
ServiceMaster;

c.induce or attempt to induce any employee of ServiceMaster to terminate his or
her employment with ServiceMaster and/or to become employed by any other
business or other entity; or

d.interfere with ServiceMaster’s relations with any of its customers,
franchisees, subcontractors, consultants, suppliers or business partners.

This Agreement is in addition to and does not supersede any other agreements
prohibiting competition with ServiceMaster.  Failure to abide by this Agreement
or other such agreements with the Company will give the Company (in addition to
any other remedies which may be available to the Company) the right, exercised
in its sole and absolute discretion, to (a) suspend or cancel the payments
contemplated in this Agreement and (b) obtain a refund for any such payments
already made (collectively, “Company Rights”).  You understand and recognize
that, as a result of your executive role with ServiceMaster, you had contact
with, and developed and furthered relationships with, customers and/or
prospective customers, and had access to secret, proprietary and confidential
information regarding ServiceMaster and its businesses, including Confidential
Information (as defined above), and therefore understand and agree that (a) both
the nature of this covenant and the scope of this covenant, as well as the
covenants in Paragraphs 6 and 7 of this Agreement, are reasonable and necessary
for the protection of ServiceMaster, including its secret, proprietary and
confidential information, goodwill and customer relationships and (b) that
ServiceMaster will be irreparably harmed by any breach of Paragraphs 6 and 7,
entitling it to seek injunctive and other equitable relief.

8.Code of Ethics and Business Conduct.  You previously have been provided or
have access through the Company intranet site to the Company Code of Ethics and
Business Conduct (the “Code”).  The discovery of any failure by you to abide by
the Code, whenever discovered, shall entitle the Company to exercise any and all
of its Company Rights, including the suspension and recoupment of any payments
paid or due under this Agreement and any other agreements between the
parties.  Further, you acknowledge that you are not aware of any material breach
of law or regulation by the Company or its subsidiaries that has not been
reported to the Audit Committee, Chief Executive Officer or Chief Ethics Officer
of the Company.



4

 

--------------------------------------------------------------------------------

 

 

 

9.Return of ServiceMaster Property.  You agree to return to ServiceMaster all
ServiceMaster property, equipment and materials, including, but not limited to,
any company vehicle, any laptop computer and peripherals; any cell phone or
other portable computing device; any telephone calling cards; keys;
ServiceMaster identification card; any credit or fuel cards; and all tangible
written or graphic materials (and all copies) relating in any way to
ServiceMaster or its business, including, without limitations, documents,
manuals, customer lists and reports, as well as all data contained on computer
files, “thumb” drives, “cloud” services, or other data storage device, or home
or personal computers.

10.Assistance.  You agree that you will cooperate fully with ServiceMaster and
its counsel with respect to any matter (including, but not limited to
litigation, investigation or government proceeding) which relates to matters
with which you were involved during your employment with ServiceMaster.  You
further agree to notify ServiceMaster’s General Counsel or designee immediately
upon your being asked to assist or supply information to any person or entity
regarding any such matter, and also to give such notice in the event you do in
fact assist or supply information to any such person or entity.

11.Non‑Disparagement.  You agree that you will refrain from publicly criticizing
ServiceMaster’s products and services and from otherwise making any false and
malicious statements, oral or written, concerning ServiceMaster, its directors,
officers, executives, subsidiaries, parent entities, and/or employees.  You
agree to direct any prospective employers seeking to verify employment data to
The Work Number (1‑800‑996‑7566 or www.theworknumber.com), an automated service
operated by Equifax.  Nothing in this provision, however, shall be construed to
prevent you from providing truthful testimony or information in response to any
valid subpoena, court order, or request of any government agency or private
litigant.

12.Severability.  You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

13.Arbitration.  Any dispute or controversy between you and ServiceMaster,
whether arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be subject to the ServiceMaster We Listen Dispute
Resolution Plan in effect on your Separation Date, which provides the mandatory
and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Agreement.  You agree that venue
shall be proper in Shelby County, Tennessee.

14.Notices.  All notices required hereunder will be in writing and will be
deemed given upon receipt if delivered personally (receipt of which is
confirmed) or by courier service promising overnight delivery (with delivery
confirmed the next day) or three business days after deposit in the U.S. Mail,
certified with return receipt requested.  All notices will be addressed as
follows:

﻿

 



5

 

--------------------------------------------------------------------------------

 

 

 

If to you:

Alan J. M. Haughie
xxxxxxxxxxxxxxxxx
xxxxxxxx, TN xxxxx

If to ServiceMaster:

The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, TN 38120
Attn:     VP & Associate General Counsel,

Labor and Employment

﻿

Or to such other address as either party will have furnished to the other in
writing.

15.Governing Law and Venue.  The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Tennessee without regard to the principle
of conflicts of laws.  Subject to the arbitration provisions herein, any
judicial proceeding arising from and relating to this Agreement shall be brought
in courts having competent jurisdiction located in the State of Tennessee, which
shall be the exclusive forum for resolving such disputes.  Both parties consent
to the personal jurisdiction of such courts for the purposes of this Agreement.

16.Income Taxation.  You understand that the Company has not provided any advice
regarding the tax liability resulting from this Agreement and you shall not rely
upon any representations or policies of the Company related to taxation.  You
are advised to seek the advice of your own personal tax advisor or counsel as to
the taxability of any payments or other compensation contemplated by this
Agreement.  ServiceMaster specifically disclaims that it has responsibility for
the proper calculation or payment of any taxes which may be due other than for
standard statutory withholding.

17.Entire Agreement.  You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements, express or implied,
will be binding between you and ServiceMaster unless signed in writing by you
and ServiceMaster.  This Agreement fully supersedes and replaces any and all
prior agreements or understandings, if any, between you and ServiceMaster on any
matter that is addressed in this Agreement with the exception of
confidentiality/non‑solicitation/non‑compete issues except as stated herein.

18.Older Workers Benefit Protection Act Notice.  Pursuant to the Older Workers
Benefit Protection Act, you are advised as follows:

a.This Agreement includes a waiver of claims of age discrimination under the
federal Age Discrimination in Employment Act;

b.You have been advised and are again hereby advised to consult an attorney of
your choosing before signing this Agreement;

c.You have (i) 21 days from your receipt of this Agreement; or (ii) seven days
from your Separation Date, whichever period is longer, to consider the Agreement
(the “Review Period”);



6

 

--------------------------------------------------------------------------------

 

 

 

d.You have seven days after you sign this Agreement to revoke the Agreement.  If
you want to revoke this Agreement, you must deliver a written revocation to The
ServiceMaster Company, LLC, 860 Ridge Lake Blvd., Memphis, TN 38120 Attn:  Vice
President and Associate General Counsel, Labor & Employment;

e.If your executed Agreement is not received by the Company within seven days
from the end of the Review Period, the Agreement and any promises offered on
behalf of Company contained therein will be null and void.

19.Effective Date:  This Agreement becomes effective on the 8th day after you
sign, provided you do not revoke the Agreement as provided above (such date, the
“Effective Date”).

HAVING ELECTED TO SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES AND TO RECEIVE THE SEVERANCE BENEFITS CONTEMPLATED HEREIN, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION AND AFTER BEING ADVISED TO
SEEK ASSISTANCE OF LEGAL COUNSEL, ENTER INTO THIS AGREEMENT.

﻿

﻿

 

 

 

   /s/ Alan J. M. Haughie

  

   /s/ Susan Hunsberger

  

Alan J. M. Haughie

 

Susan Hunsberger

 

﻿

 

 

 

﻿

 

Senior Vice President, Human Resources

 

﻿

 

The ServiceMaster Company, LLC

 

﻿

 

 

 

Date:  March 6, 2017

 

Date:  March 6, 2017

 

﻿

 

 

 

﻿

﻿



7

 

--------------------------------------------------------------------------------